Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-8 are currently pending.
 
Response to Amendment
The amendment filed on 07/11/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 04/12/2022
 All the rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al (PG Pub 20140034113), and  in view of Hood (PG pub 20140290744) and Ivamoto et al (PG Pub 20170182748).
Regarding claim 1-3, Xavier et al teaches a solar cell module comprising a glass top cover 201 which is considered to be the surface glass layer, a first sealing layer 203, solar cell 101, second sealing layer 203 and back protective layer 205 [fig 1]
Xavier et al teaches the back protective layer as set forth above, but Xavier does not teach the back protective layer having structure as claimed.
Hood teaches a solar module comprising a backsheet 220 with the first thermoplastic resin layer in a foam state 214 [fig 3 para 39] a second thermoplastic resin layer (skin layer)  218 containing glass fiber [para 39 49]. Also, Hood teaches the first thermoplastic resin layer 214 being contains a foam body with polyethylene terephthalate resin [para 12] with thickness of 3mm and 25 mm and density of 25 to 300 kg/m3 [para 12]. Also, Hood teaches the second thermoplastic resin layer 218 contain glass fiber reinforced resin with the mixture of glass fiber and polypropylene resin and thickness of the second thermoplastic resin layer 218 is 0.025to 2mm [para 15]. Since Hood teach the first thermoplastic resin layer and second thermoplastic resin layer having the same material with overlapped claimed thickness (claims 2-5), the first resin and second thermoplastic resin layer is considered to have the claimed flexural modulus. According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the back protective layer of Xavier by the backsheet of Hood for lightweight module and safe in handling and assembly [para 8-9].
Modified Xavier et al teaches the glass top cover, but modified Xavier does not teach the glass top layer having thickness as claimed.
Iwamoto et al teaches a laminated glass having thickness of 1 mm or less [para 47].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the glass top layer of modified Xavier et al by the laminated glass of Iwamoto et al for enhancing flexural rigidity and light weight [para 42].
Modified Xavier et al teaches the first resin layer and second resin layer  and the first sealing and second sealing layer (which is made of EVA)and the glass top layer having the claimed material as set forth above. However, Modified Xavier does not teach the sum of flexural rigidity.
Iwamoto teaches the flexural rigidity of the glass laminated being adjusted or controlled by the thickness such that the thicker the laminated is, the higher flexural rigidity and weight while thinner the laminated is, the lower flexural rigidity and weight (Iwamoto, para 42).
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the thickness of the glass top layer such that the sum flexural rigidity of each of the glass top layer, the first sealing layer, the second sealing layer, and the back protective layer to arrive claimed range since Iwamoto teaches the flexural rigidity of the glass laminated being adjusted or controlled by the thickness for desire flexural rigidity.
Regarding claim 4,6, modified Xavier teaches the first thermoplastic resin layer 214 being contains a foam body with polyethylene terephthalate resin [para 12] with thickness of 3mm and 25 mm and density of 25 to 300 kg/m3 [para 12]. Also, Hood teaches the second thermoplastic resin layer 218 contain glass fiber reinforced resin with the mixture of glass fiber and polypropylene resin and thickness of the second thermoplastic resin layer 218  is 0.025to 2mm [para 15] which overlapped the claimed range.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 5,8 are rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al (PG Pub 20140034113), and  Hood (PG pub 20140290744) and Ivamoto et al (PG Pub 20170182748) and further in view of Davis et al (PG Pub 20170203551)
Regarding claim 5,8, modified Xavier et al teaches the claimed limitation, but modified Xavier et al does not teach the glass fiber having amount of 30 -70%.
Davis et al teaches A-B-A structure having second thermoplastic resin layer which comprises 20-50% weight of fiber glass [claim 7].
it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fiber glass of the second thermoplastic resin layer of modified Xavier to be the same of Davis et al since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. The applicant argues in substance:
It is improper to combine Hood with Xavier since Hood’s invention does not contain the glass cover due to its weight and size.
The examiner respectfully disagrees. Xavier teaches the claimed structure except the claimed backsheet. Hood is only applied to teach the claimed backsheet with benefits. Hood is not applied to replace or modify the whole structure of Xavier such as the glass cover. Also, Hood is a secondary reference, not the primary one.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726